Order restraining the defendants from effectuating the lump settlement upon the basis of the existing allocation affirmed, without costs. The court, realizing the necessity of proving the fraud alleged by satisfactory evidence of the alleged conspiracy, expresses no opinion upon the merits of this litigation. The mere allocation of a lump settlement among several litigants according to their own desires and to their own satisfaction will not prove fraud or conspiracy even though there would seem *646to be something more allocated to one or more claimants as against something less allocated to others and which might seem in both instances disproportionate to the actual injuries, unless such disproportion were so gross as to shock the conscience of a court of equity. The case Will be set down for trial for the earliest day at the June Trial Term in the county of Richmond that the justice presiding may direct; to be tried without a jury and as an equity cause; the plaintiffs to accept the answer of the defendants, if not already served, within five days from the entry of the order herein, and the plaintiffs to waive notice of trial. If the plaintiffs fail or refuse so to proceed, the order appealed from will be reversed and the motion for a temporary injunction will be denied, Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.